Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 9, 2021

                                    No. 04-20-00525-CV

                      IN THE INTEREST OF F.A.M., JR, A CHILD,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01301
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

        Appellee’s motion for extension of time to file his brief is GRANTED. Appellee’s brief
is due on or before February 22, 2021.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2021.




                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court